Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
In view of amended claims and further search, Claims 1-11, 13, 14, 16, 18-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to the claim(s), the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claim(s).  
The closest prior art relating to Applicant' s claimed invention is:
US 20050159138 A1	Florkey, Cynthia  et al.
US 20050048981 A1	Anupam, Vinod  et al.
US 20040235509 A1	Burritt, David R.  et al.

Florkey discloses a method for conditionally reconnecting a call to a mobile unit responsive to a MORC message. When a service interruption is detected to the mobile unit, yielding a suspended call, a serving MSC monitors for a MORC message issued from the mobile unit. If a MORC message is received before expiration of a waiting period, the MSC reconnects the mobile unit to the suspended call, yielding a connected call. The MSC ends the call if a MORC message is not received or if a reconnect decline message is received before expiration of the waiting period. In one embodiment, a database of session information associated with a plurality of suspended calls is maintained; and reconnecting the mobile unit comprises retrieving session information associated with the mobile unit, yielding retrieved information, and reconnecting the mobile unit to one or more participating units identified in the retrieved information.  
Anupam discloses that when a wireless communication system detects that a connection to one of its subscribers has dropped, an application server within the network is dynamically called to intervene in the call and one or more options are presented to the remaining end-user of a mobile or landline terminal. The options presented to the end-user can be dependent upon whether the cause of the dropped call is one that is associated with likely having a short-term duration or is one that is associated with likely having a longer-term duration. If the cause is short term, the end-user can be given the option of being automatically reconnected to the dropped mobile terminal when it is determined to be available again. If selected by the remaining end-user, when the dropped mobile terminal is determined by the network to be available, the server sets up a call leg to it and bridges that call to the existing connection to the remaining end-user's terminal and thereafter drops out from the established connection. If the cause is determined to likely be of longer duration, the remaining end-user can be provided with various options such as being connected elsewhere or being directed to the mobile terminal end-user's voicemail.
Burritt discloses that switching system adjunct (120) monitors a call between a calling and a called party and reestablishes the call when one of the parties has been or is being dropped. The reestablishment may be effected to a same or a different phone number of the dropped party, and may be effected via the same or a different medium (e.g., wired or wireless). The call record of the original call is merged into the call record of the reestablished call, thus preserving the context of entities involved in the call that exists at the time that the party is dropped.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/
Primary Examiner, Art Unit 2415